FILED
                           NOT FOR PUBLICATION                              DEC 19 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-10032

              Plaintiff-Appellee,                D.C. No. 1:02-cr-00174-HG

 v.
                                                 MEMORANDUM*
POLOTANI LATU, a.k.a. P, a.k.a. Paul,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Hawaii
                    Helen W. Gillmor, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Polotani Latu appeals pro se from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Latu contends that he is entitled to a sentence reduction under Amendment

782 to the Sentencing Guidelines. We review de novo whether a district court had

authority to modify a sentence under section 3582(c)(2). See United States v.

Sykes, 658 F.3d 1140, 1144 (9th Cir. 2011). Latu’s 240-month sentence reflects

the mandatory minimum for his offense. See 21 U.S.C. § 848(a). The mandatory

minimum applies in section 3582(c)(2) proceedings. See Sykes, 658 F.3d at 1147-

48. Thus, the district court correctly concluded that it had no authority to reduce

Latu’s sentence below 240 months. See id. at 1148.

      To the extent Latu contends that he would not be charged with a crime

carrying a mandatory minimum sentence under current Department of Justice

discretionary policy, his claim is not cognizable in a section 3582(c)(2) proceeding.

See Dillon v. United States, 560 U.S. 817, 826 (2010).

      AFFIRMED.




                                          2                                    16-10032